DETAILED ACTION
Preliminary Amendment 
The preliminary amendment filed on February 23, 2021 has been entered. The claims pending in this application are claims 1, 2, 9, 10, 12, 14, 15, 17-25, 29, 59-61, 67-76, 79-82, 86, and 95-102. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1, 2, 9, 10, 12, 14, 15, and 17-25, drawn to a method for determining a genomic DNA methylation profile in a sample, classified in CPC C12Q 1/6858. 
II. 	Claim 29, drawn to a method for determining a genomic DNA methylation profile in a sample, classified in CPC C12Q 1/6858. 
III. 	Claims 59-61, 67-76, 79-82, and 86, drawn to a method of detecting the presence of, or an increased risk of, bladder cancer or other cancers of the urinary tract in a patient (claims 59-61, 67-76, and 79-82) and a method of detecting the presence of, or an increased risk of, bladder cancer in a patient (claim 86), classified in CPC C12Q 1/68. 
IV.	Claims 95-98, drawn to a synthetic polynucleotide sequence, classified in CPC C07H 21/02 and 21/04. 
V.	Claims 99-102, drawn to a kit (claims 99-102), classified in CPC C07H 21/02 and 21/04. 
3.	The inventions are independent or distinct, each from the other because:
Groups I and II are distinct and independent inventions in that they are directed to different inventions which have different properties. As a result, different and distinct searches will have to be performed. For example, the search such as step (c) in claim 1 of Group I is not required for Group II while the search such as step (c) in claim 29 of Group II is not required for Group I. 
Groups I and III are distinct and independent inventions in that they are directed to different inventions which have different properties. As a result, different and distinct searches will have to be performed. For example, the search such as step (b) in claim 1 of Group I is not required for Group III while the search such as step (iii) in claim 59 of Group III is not required for Group I. 
Groups I and IV are distinct and independent inventions in that they are directed to different inventions which have different properties. As a result, different and distinct searches will have to be performed. For example, the search such as step (c) in claim 1 of Group I is not required for Group IV while the search such as a sequence at least 90% identical to one of the probe sequences selected from Table 1B or 1C in claim 95 of Group IV is not required for Group I. 
Groups I and V are distinct and independent inventions in that they are directed to different inventions which have different properties. As a result, different and distinct searches will have to be performed. For example, the search such as step (c) in claim 1 of Group I is not required for Group V while the search such as a kit in claim 99 of Group V is not required for Group I. 
Groups II and III are distinct and independent inventions in that they are directed to different inventions which have different properties. As a result, different and distinct searches will have to be performed. For example, the search such as step (b) in claim 29 of Group II is not required for Group III while the search such as step (iii) in claim 59 of Group III is not required for Group II. 
Groups II and IV are distinct and independent inventions in that they are directed to different inventions which have different properties. As a result, different and distinct searches will have to be performed. For example, the search such as step (c) in claim 29 of Group II is not required for Group IV while the search such as a sequence at least 90% identical to one of the probe sequences selected from Table 1B or 1C in claim 95 of Group IV is not required for Group II. 
Groups II and V are distinct and independent inventions in that they are directed to different inventions which have different properties. As a result, different and distinct searches will have to be performed. For example, the search such as step (c) in claim 29 of Group II is not required for Group V while the search such as a kit in claim 99 of Group V is not required for Group II. 
Groups III and IV are distinct and independent inventions in that they are directed to different inventions which have different properties. As a result, different and distinct searches will have to be performed. For example, the search such as step (iii) in claim 59 of Group III is not required for Group IV while the search such as a sequence at least 90% identical to one of the probe sequences selected from Table 1B or 1C in claim 95 of Group IV is not required for Group III.  
Groups III and V are distinct and independent inventions in that they are directed to different inventions which have different properties. As a result, different and distinct searches will have to be performed. For example, the search such as step (iii) in claim 59 of Group III is not required for Group V while the search such as a kit in claim 99 of Group V is not required for Group III. 
Groups IV and V are distinct and independent inventions in that they are directed to different inventions which have different properties. As a result, different and distinct searches will have to be performed. For example, the search such as a reporter molecule in claim 95 of Group IV is not required for Group V while the search such as a kit in claim 99 of Group V is not required for Group IV. 
4.	Group I or III contains claims directed to the following patentably distinct species: 
(1)	the substantially purified test genomic DNA sample is obtained from a urine (claim 9 or 75)
(2)	the substantially purified test genomic DNA sample is obtained from a stool (claim 9)
(3)	the substantially purified test genomic DNA sample is obtained from a saliva (claim 9)
(4)	the substantially purified test genomic DNA sample is obtained from a blood (claim 9 or 76
(5)	the substantially purified test genomic DNA sample is obtained from a tissue sample (claims 9 and 10)
The species are independent or distinct because these species are directed to different samples which have different properties.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, generic claims are 1, 2, 12, 14, 15, and 17-25 or claims 59-61, 67-74, 79-82, and 86.
There is a search and/or examination burden for the patentably distinct species as set forth above because the searches for species (1) to (5) are not overlap. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
5.	Group III further contains claims directed to the following patentably distinct species: 
(6)	said determining a methylation status comprises determining the nucleotide positions in the genomic regions that comprise methylation (claim 79)
(7)	said determining a methylation status comprises determining the proportion of methylation at nucleotide positions in the genomic region (claim 80)
(8)	said determining a methylation status comprises determining the proportion of nucleotide positions that are methylated in the genomic region (claim 81)
The species are independent or distinct because these species are directed to different methods for determining a methylation status which have different properties.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, generic claims are claims 59-61, 67-76, 82, and 86
There is a search and/or examination burden for the patentably distinct species as set forth above because the searches for species (6) to (8) are not overlap. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
6.	Extra election of species 
1)	in claims 22 and 23, applicant is required to select a third genomic region from Table 1A or Table 2 or claim 2  and, in claim 25, applicant is required to select DNA primer pairs for polymerase chain reaction (PCR) amplification of a first, second and third different genomic regions in the DNA sample and fluorescent probes complementary to sequences in said first, second and third different genomic regions from Table 1C if applicant elects Group I. 
2)	in claims 59-61 and 86, applicant is required to select one or more genomic region from Table 1A or claim 60 or claim 61 and, in claim 68, applicant is required to select two or more genomic region from claim 68 if applicant elects Group III.
3)	in claims 95, 97, and 98, applicant is required to select one of the probe sequences from Table 1B or Table 1C if applicant elects Group IV. 
4)	in claims 99 and 100, applicant is required to select a gene region from Table 1A, and, in claim 101, applicant is required to select the least two primer pairs and at least two probes from Table 1B or Table 1C if applicant elects Group V. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
7.	Papers related to this application may be submitted to Group 1600 by facsimile transmission. Papers should be faxed to Group 1600 via the PTO Fax Center. The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 Fax Center number is (571)273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746. The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen, can be reached on (571)272-0731.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634    
January 20, 2022